Citation Nr: 0628854	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-03 809	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois




THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C. § 1151 for status post residuals of a lumbar 
laminectomy secondary to a history of disc disease as a 
result of Department of Veterans Affairs treatment in April 
1988.




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from July 1943 to 
January 1946.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

For the reason indicated below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  


REMAND

In general, benefits are warranted under the provisions of 38 
U.S.C.A. § 1151 (West 2002) when disability of the veteran was 
caused by VA hospital care or medical or surgical treatment and 
the proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment or similar 
instance of fault on the part of VA or an event not reasonably 
foreseeable.  Compensation will not be payable for the 
continuance or natural progress of disease or injuries or for the 
necessary consequences of medical or surgical treatment.  
38 U.S.C.A. § 1151.

There is no nexus opinion on file on whether the veteran 
currently has a disability due to VA fault in his treatment 
in April 1988 or to an event that was not reasonably 
foreseeable.  VA assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).  Consequently, a VA medical opinion is 
warranted to address whether any additional disability is the 
result of VA carelessness, negligence, or similar instance of 
fault or whether such disability was an event that was not 
reasonably foreseeable.  38 C.F.R. § 3.361 (2006).


Effective September 2, 2004, new VA regulations establishing 
the criteria for adjudicating claims under the provisions of 
38 U.S.C.A. § 1151 filed on or after October 1, 1997 went 
into effect.  See 38 C.F.R. § 3.361.  The RO has not 
considered the appellant's claim, which was received after 
October 1997, under the new controlling criteria, nor has the 
veteran been informed of this particular regulation.

Accordingly, to ensure due process, this case is being 
remanded for the following actions:  

1. The veteran must be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to this claim.  After obtaining any 
necessary authorization from the veteran 
for the release of his private medical 
records, the RO must obtain and associate 
with the file all records that are not 
currently on file.  If the RO is 
unsuccessful in obtaining any records 
identified by the veteran, it must inform 
the veteran of this and provide him the 
opportunity to provide a copy of the 
outstanding medical records.

2.  The RO must arrange for a physician 
with appropriate expertise to review the 
veteran's claims file and provide an 
opinion, with supporting rationale, as to 
whether the veteran has any additional 
disability as a result of the lumbar 
laminectomy performed by VA in April 
1988.  If additional disability and a 
causal connection are found, the 
physician must comment and provide 
supporting rationale, on whether any 
additional disability was the result of 
VA carelessness, negligence, or similar 
instance of fault or whether such 
disability was an event that was not 
reasonably foreseeable.  The physician's 
rationale must discuss such factors as 
the veteran's condition immediately 
before and after the treatment in 
question, actual causation, whether there 
was a continuance or natural progress of 
a disease or injury, the degree of care 
involved, and the level of risk for the 
treatment provided.  If the reviewing 
physician determines that physical 
examination and/or diagnostic testing of 
the veteran is necessary, such must be 
scheduled.  Any report prepared by an 
examiner must be typed and associated 
with the claims file.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the above, the RO must 
readjudicate the issue on appeal in light 
of 38 C.F.R. § 3.361 and taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If the benefit 
sought on appeal is not granted in full, 
the RO must issue a supplemental 
statement of the case, which must include 
notation of the new criteria for 
evaluating claims for benefits under 38 
U.S.C.A. § 1151 filed after October 1, 
1997.  See 38 C.F.R. § 3.361.  The RO 
must then provide the veteran an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 83 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).



